DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nagar (U.S. Pat. No. 9,512,790).
Regarding claims 1 and 13, Nagar discloses an engine intake system control device configured to control an intake system of an engine, comprising: 
a map function that inputs at least a fuel injection pressure (302 disclosed in col. 8, lines 14-31 ‘fuel rail pressure’) of the engine, a fresh air flow (‘fresh air mass flow’), and a compressor outlet temperature (‘turbo outlet temperature’) of a supercharger (110), and outputs a control gain (fig. 3 in determining desired engine operation at 304 so as to determine set points which is input into 402); and 
a control unit (500) that inputs the control gain and a deviation between a controlled variable of the intake system of the engine and a target value of the intake system, and controls a manipulated variable of the intake system of the engine (fig. 4 shows the desired values being compared to actual and then control is performed so as to match the values if they do not already)
Regarding claim 2 which depends from claim 1, Nagar discloses wherein the controlled variable is
 a supercharging pressure of the supercharger (404 deals with the intake pressure and changing it by controlling the supercharger), and 
the manipulated variable is any of: 
a turbine vane opening degree of the supercharger of the engine (bypass option addressed), 
a valve opening degree in a bypass passage of the supercharger (139 is a bypass valve which 405 controls in order to achieve the desired value), and 
a valve opening degree of an exhaust gas recirculation device (bypass option addressed).
Regarding claims 3 and 4 which depends from claim 1 and 2 respectively, Nagar wherein the control unit is
 a PID controller (col. 9, lines 33-40 discloses a PID controller), and 
the control gain is PID gains including a proportional gain, an integral gain, and a differential gain (these are what is required of a PID controller).
Regarding claims 5 and 6 which depends from claim 1 and 2 respectively, Nagar discloses wherein the control unit is an internal model controller (col. 7, lines 14-20 show the controller is able to model internally the system).
Regarding claims 9 and 10 which depends from claim 1 and 2 respectively, Nagar discloses wherein the fuel injection pressure is either a measured value of the fuel injection pressure of the engine (col. 8, lines 19-31 state that the fuel pressure is read from a sensor) or a target value of the fuel injection pressure (sensor option addressed)
Regarding claims 11 and 12 which depends from claim 1 and 2 respectively, Nagar discloses wherein the map function also inputs an engine rotation number (col. 8, line 31) and a fuel injection quantity (col. 7, lines 44-46 discloses considering fuel quantity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (U.S. Pat. No. 9,512,790) as applied to claims 1 and 2 above, further in view of Santillo (U.S. Pat. No. 10,273,874).
Regarding claims 7 and 8 which depends from claim 1 and 2 respectively, Nagar does not disclose wherein the compressor outlet temperature is a temperature difference relative to the atmospheric temperature (although ambient conditions and their effects is discussed, col. 13-16, this specific difference is not disclosed).
Santillo, which also deals in engines with compressors, discloses wherein the compressor outlet temperature is a temperature difference relative to the atmospheric temperature (col. 6, lines 19-28 discuss considering the differences in ambient temperature as they effect the outlet temperature of the compressor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nagar with the consideration of the ambient temperatures because this effects the temperature of the intake (col. 6, lines 19-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747